DETAILED ACTION
The receipt is acknowledged of applicant’s amendment and request for RCE filed 01/19/2021; terminal disclaimers and change of power of attorney, both filed 05/02/2021; and oath, ADS, and request to update the applicant (under CFR 1.46 (C) (2)), all filed 04/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.  Claims 2 and 4-11 are withdrawn from further consideration without traverse. Claims 1 and 3 are drawn to the elected species and examined on the merit.
Elected species are “dermal patch” and composition (b) from the compositions listed in claim 1. In searching for art on the elected invention, the examiner found and applied art (see below), which reads on the broader scope of the elected claims.  In an effort to expedite prosecution, this art has been applied.  This application of art should not be construed as a withdrawal of the species election. Further, it is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set 01/19/2021 has been entered.

Terminal Disclaimer
The terminal disclaimers filed on 02/05/2021 has not been approved. Applicant is notified that, along with the filed § 1.46(c), oath, ADS and the new power of attorney that gave the power to the attorney who is signing the TD, another copies of TD(s) need to be submitted, unless TD(s) that are signed by the applicant is filed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “%”s when referring to acrylic pressure sensitive adhesive and 

Claim 1 recites limitations that are enclosed within parentheses in parts (b) through (g). However, it is unclear whether the subject matter within parentheses is part of the claimed invention or if it is optional. For purposes of examination, the examiner will interpret the subject matter within parentheses as being part of the claimed invention.

Claim 1 is incomplete because part (g) ends by the sentence “wherein each percentage value”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9,962,340 in view of Brooke et al. (US Patent No. 6,328,992) and Hwang et al. (US 2009/0258061), both references are of record.
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The patented claims are directed to a device for transdermal delivery of cannabidiol with a backing, a preparation comprising a therapeutically effective amount of cannabidiol and an organic polar liquid carrier and a release liner (a dermal patch).  The device comprises from about 5% to about 15% by weight of the combined liquid carrier and cannabis oil.
	However, the patented claims are not drawn to a dermal patch comprising polyisobutylene, the instantly claimed tackier, and acrylic pressure sensitive adhesive at an amount of 1-50%.
The disclosure of Brooke and Hwang are discussed above and incorporated herein.
It would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to include polyisobutylene, tackifiers, and acrylic pressure sensitive adhesive in the transdermal delivery devices of the patented claims as suggested in Brooke et al.  One would have been motivated to do so with a reasonable In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising a CBD reservoir comprising PIB and tackifier claimed by the issued claims combined with Brooke, and use ESCOREXTM taught by Hwang as a tackifier in the drug reservoir based on its suitability and its known usual and normal use with PIB in transdermal devices. 

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 14 and 16 of U.S. Patent No. 10,272,125 in view of Brooke et al. (US Patent No. 6,328,992) and Hwang et al. (US 2009/0258061), .
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The patented claims are drawn to a transdermal monolithic patch comprising a matrix comprising cannabidiol (CBD) in polyisobutylene adhesive; a release liner; and a matrix including a rosin (tackifier).  The CBD is present in the matrix in a concentration from 1-30% by weight.
However, the patented claims are not drawn to a dermal patch comprising acrylic pressure sensitive adhesive at an amount of 1-50% and the instantly claimed tackifier.
The disclosure of Brooke and Hwang are discussed above and incorporated herein.
It would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to include acrylic pressure sensitive adhesive in the monolithic patches of the patented claims as suggested in Brooke et al.  One would have been motivated to do so with a reasonable expectation of success since Brooke et al suggest they are conventional components within adhesives and carriers of dermal patches.  It also would have been obvious to manipulate and optimize the amount of acrylic pressure sensitive adhesive material within the patches of the patented claims since Brooke et al teach amounts that encompass and overlap with the instant amount. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising a CBD reservoir comprising PIB and tackifier claimed by the issued claims combined with Brooke, and use ESCOREXTM taught by Hwang as a tackifier in the drug reservoir based on its suitability and its known usual and normal use with PIB in transdermal devices.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,588,869 in view of Brooke et al (US Patent No. 6,328,992) and Hwang et al. (US 2009/0258061), both references are of record.
The patented claims are directed to a device for transdermal delivery (a dermal patch) of cannabidiol with a backing and a mixture of adhesives comprising a therapeutically effective amount of cannabidiol.
	However, the patented claims are not drawn to a dermal patch comprising polyisobutylene, the instantly claimed tackier, and acrylic pressure sensitive adhesive at an amount of 1-50% or that the composition further comprises 15% of CBD oil.
The disclosure of Brooke and Hwang are discussed above and incorporated herein.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.  
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising a CBD reservoir comprising PIB and tackifier claimed by the issued claims combined with Brooke, and use ESCOREXTM taught by Hwang as a tackifier in the drug reservoir .

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,084 (issued application 16/262,152) in view of Brooke et al. (US Patent No. 6,328,992) and Hwang et al. (US 2009/0258061), both references are of record.
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The issued claim is drawn to a monolithic patch comprising polyisobutylene adhesive and 15% cannabidiol.
However, the issued claim is not drawn to a dermal patch comprising the instantly claimed tackier and acrylic pressure sensitive adhesive at an amount of 1-50%.
The disclosure of Brooke and Hwang are discussed above and incorporated herein.
It would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to include tackifiers and acrylic pressure sensitive adhesive in the monolithic patches of the issued claim as suggested in Brooke.  One would have been motivated to do so with a reasonable expectation of success since Brooke suggests these are conventional components within adhesives and carriers of dermal patches.  It also would have been obvious to manipulate and optimize the amount of acrylic pressure sensitive adhesive material within the patches of the issued claim since Brooke et al teach amounts that encompass and overlap with the instant In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising a CBD reservoir comprising PIB and tackifier claimed by the issued claim combined with Brooke, and use ESCOREXTM taught by Hwang as a tackifier in the drug reservoir based on its suitability and its known usual and normal use with PIB in transdermal devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Houze et al. (US 2006/0240087) and Yu et al. (US 2018/0064655, with the priority date of 09/06/2016), both references are currently cited on PTO 892.
This rejection is based on extending the examination of species of the composition to the extent necessary to determine patentability of claim 1, MPEP 803.02 [R-5]. The examiner extended the search of the composition to part (a) claimed by claim 1. Note, part (a) does not require cannabidiol or any drugs.

Applicant Claims 
Claim 1 is directed to a composition capable of use in a dermal patch, wherein the composition comprises one or more of:
(a)    An acrylic adhesive with non-functionality and an adhesive with only OH-functionality, further 
(b)    A polyisobutylene (PIB) adhesive with tackifiers that improve adhesion to skin using acrylic pressure sensitive adhesive mixed in at 1-50% (wt./wt.), with a cycloaliphatic hydrocarbon resin; wherein the composition further comprises 15% (wt./vol.) of cannabidiol (CBD) oil;
(c)    PIB adhesive with enhancers: at 3% of azone (wt./wt.);
(d)    Hemp oil with CBD of concentration 80-95% (wt./vol.) containing at least one terpene;
(e) A semisolid hydrogel comprising an oil that consists essentially of CBD and THC (80-95%, wt/vol), in combination with ethanol/water (80/20, vol/vol), optionally with one or more enhancers selected from azone, oleic acid, and limonene;
(f) A semisolid hydrogel saturated with CBD and THC oils (80-95%, wt/vol), wherein the oil is mixed with EtOH /water (80/20, vol/vol), optionally with one or more enhancers selected from azone, oleic acid, and limonene; or
(g) A THC oil of THC (80-95%) (wt./vol.) mixed with 1-20% EtOH/water (vol./vol.) or with 1-10% EtOH/water (80/20, vol/vol) wherein including greater than 10% of ethanol is capable of lowering flux of THC delivery as determinable with a reservoir patch, wherein each percentage value.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
House teaches a dermal composition for administration of a drug comprising a blend of two or more acrylic-based polymers having different functionalities forming a polymer matrix (abstract). The rate of drug delivery from the dermal drug delivery composition may be selectively modulated. The drug loading or drug concentration in the polymer matrix can be selectively controlled. The acrylic-based dermal drug delivery composition has a combination of desirable adhesion to mammalian skin in addition to satisfactory drug concentration and flux requirements (¶ 0011). The dermal drug delivery composition includes a physical blend of: (a) a polymer composition of two or more polymers which includes: (i) a first acrylic-based polymer having a first functionality; and (ii) a second acrylic-based polymer having a second functionality, wherein the first and second functionalities differ in the amount and type of functional groups to provide an acrylic-based polymer combination having a net functionality proportional to the ratio of the first and second acrylic-based polymers used, and are present in proportions to provide a net solubility parameter; and (b) a therapeutically 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Houze suggests combination of functional and nonfunctional polymers in paragraph [0048-0050] and suggest hydroxyl functional group, the reference does not exemplifies the hydroxyl group in the polymer blend and the functional polymer has only hydroxyl functionality as required by composition (a) of claim 1.
Yu teaches transdermal patch having a matrix comprising active agent and acrylic adhesive to deliver the drug at the desired rate to treat psychiatric disease 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to deliver active agent to the patient skin using dermal patch comprising polymer matrix comprising the active agent including anti-psychotic agents and a mixture of functional and nonfunctional acrylic polymers, wherein the functional polymer can be carboxy- or hydroxy- functional as taught by Houze, and exclude the carboxy-functional polymer and use only hydroxyl-functional polymer as taught by Yu. One would have been motivated to do so because Houze teaches that the types of acrylic-based polymers having different functionalities vary broadly and generally depends on the solubility of the particular drug being incorporated into the polymer matrix, the required flux and the amount of time the composition will be required to deliver a therapeutically effective amount of the drug, and because Yu teaches suitability of an acrylic adhesive comprising hydroxyl-functional group and lacking carboxyl group for a transdermal delivery of anti-psychotic agent. One would reasonably expect formulating dermal patch comprising non-functional acrylic adhesive and functional adhesive comprising only hydroxyl functionality wherein the dermal patch successfully deliver active agent to the skin of the 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US Patent No. 6,328,992), as evidenced by Whittle et al. (US 7,025,992) in view of Hwang et al. (US 2009/0258061), all references are of record.

Applicant Claims 
Claim 1 is directed to a composition capable of use in a dermal patch, wherein the composition comprises one or more of:
(a)    An acrylic adhesive with non-functionality and an adhesive with only OH-functionality, further comprising one or more enhancers selected from azone, oleic acid, and dimethylsulfoxide (DMSO);
(b)    A polyisobutylene (PIB) adhesive with tackifiers that improve adhesion to skin using acrylic pressure sensitive adhesive mixed in at 1-50% (wt./wt.), with a cycloaliphatic hydrocarbon resin; wherein the composition further comprises 15% (wt./vol.) of cannabidiol (CBD) oil;
(c)    PIB adhesive with enhancers: at 3% of azone (wt./wt.);
(d)    Hemp oil with CBD of concentration 80-95% (wt./vol.) containing at least one terpene;
(e) A semisolid hydrogel comprising an oil that consists essentially of CBD and THC (80-95%, wt/vol), in combination with ethanol/water (80/20, vol/vol), optionally with one or more enhancers selected from azone, oleic acid, and limonene;
(f) A semisolid hydrogel saturated with CBD and THC oils (80-95%, wt/vol), wherein the oil is mixed with EtOH /water (80/20, vol/vol), optionally with one or more enhancers selected from azone, oleic acid, and limonene; or
(g) A THC oil of THC (80-95%) (wt./vol.) mixed with 1-20% EtOH/water (vol./vol.) or with 1-10% EtOH/water (80/20, vol/vol) wherein including greater than 10% of ethanol is capable of lowering flux of THC delivery as determinable with a reservoir patch, wherein each percentage value.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brooke teaches a transdermal structure in the form of a dermal patch that is 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Brooke teaches PIB and suggest mineral oil which is a tackifying hydrocarbon, the reference however does not explicitly teach the instantly claimed cycloaliphatic hydrocarbon resin as tackifier as claimed by component (b) of claim 1.  
Hwang teaches transdermal patch comprising adhesive reservoir comprising PIB TM that is a cycloaliphatic hydrocarbon resin used by applicants (abstract; ¶¶ 0063, 0064).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising a CBD reservoir comprising PIB and tackifier as taught by Brooke, and use ESCOREXTM taught by Hwang as a tackifier in the drug reservoir. One would have been motivated to do so based on suitability of ESCOREXTM and its known usual and normal use with PIB in transdermal devices. One would reasonably expect formulating transdermal patch comprising a CBD reservoir comprising PIB ESCOREXTM tackifier that is safely and effectively applied to the skin of the user.
Regarding the acrylic pressure sensitive adhesive claimed by component (b) of claim 1, one having ordinary skill in the art would have Brooke teaches such a pressure sensitive acrylic adhesive layer holds the cannabis patch in contact to the user’s skin while being compatible with the cannabis and does not hinder the movement of cannabis to the skin.
Regarding the claimed amount of CBD of 15% as claimed by claim 1, Brooke teaches 1-50%. Therefore, the claimed amount falls within the amount taught by the Brooke. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Nevertheless, it would have been obvious to manipulate and optimize the amount Brooke teaches it would have been obvious to manipulate the cannabis concentration depending on a patient’s skin permeability. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Speier (US 2015/0297654) in view of Brooke et al (US Patent No. 6,328,992), both Speier and Brooke are evidenced by Whittle, and in view of Hwang et al. (US 2009/0258061), all references are of record.

Applicant Claims 
Claim 1 is directed to a composition capable of use in a dermal patch, wherein the composition comprises one or more of:
(a)    An acrylic adhesive with non-functionality and an adhesive with only OH-functionality, further comprising one or more enhancers selected from azone, oleic acid, and dimethylsulfoxide (DMSO);
(b)    A polyisobutylene (PIB) adhesive with tackifiers that improve adhesion to skin using acrylic pressure sensitive adhesive mixed in at 1-50% (wt./wt.), with a cycloaliphatic hydrocarbon resin; wherein the composition further comprises 15% (wt./vol.) of cannabidiol (CBD) oil;
(c)    PIB adhesive with enhancers: at 3% of azone (wt./wt.);
(d)    Hemp oil with CBD of concentration 80-95% (wt./vol.) containing at least one terpene;
(e) A semisolid hydrogel comprising an oil that consists essentially of CBD and THC (80-95%, wt/vol), in combination with ethanol/water (80/20, vol/vol), optionally with one or more enhancers selected from azone, oleic acid, and limonene;
(f) A semisolid hydrogel saturated with CBD and THC oils (80-95%, wt/vol), wherein the oil is mixed with EtOH /water (80/20, vol/vol), optionally with one or more enhancers selected from azone, oleic acid, and limonene; or
(g) A THC oil of THC (80-95%) (wt./vol.) mixed with 1-20% EtOH/water (vol./vol.) or with 1-10% EtOH/water (80/20, vol/vol) wherein including greater than 10% of ethanol is capable of lowering flux of THC delivery as determinable with a reservoir patch, wherein each percentage value.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Speier teaches pharmaceutical dosage forms in the form of transdermal patches that include Cannabis (abstract).  Speier teaches Cannabis is enriched with cannabidiols (CBD) (¶¶ 0014, 0273) and that its formulations can include adhesives like polyacrylate, polyisobutylene, resins (tackifiers), and combinations thereof (¶ 0338). Cannabidiol is oil in nature as evidenced by Whittle. The formulations can include adhesive in an amount of about 0.1 wt.% to about 50 wt.% of the formulation and more specifically, 1 wt.% to about 15 wt.% of the formulation (¶ 0337).  According to Speier, the suitable amount of adhesive depends upon the specific adhesive or adhesives employed (¶ 0337).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

The teachings of Brooke and Hwang are discussed above and incorporated herein.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to include cannabidiol in the transdermal patches of Speier in an amount suggested in Brooke. One would have been motivated to do so because since Brooke teaches its range is a conventional and safe amount to be utilized in dermal patches and because Brooke teaches it is obvious to manipulate the cannabis concentration depending on a patient’s skin permeability, and because Speier teaches the amount of adhesive can be optimized depending on the specific adhesive or adhesives employed. One would reasonably expect formulating the instantly claimed transdermal patch comprising the instantly claimed amounts.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising a CBD reservoir comprising PIB and tackifier as taught by Speier combined with Brooke, and use ESCOREXTM taught by Hwang as a tackifier in the drug reservoir based on its suitability and its known usual and normal use with PIB in transdermal devices. 
Furthermore, one having ordinary skill in the art would have added skin contact 
Regarding the claimed amount of cannabis of 15% and adhesive of 1-50%, Brooke teaches 1-50% cannabis and Speier teaches 1-50% adhesive. Therefore the claimed amount of cannabis falls within the amount taught by Brooke and the amount of adhesive taught by Speier. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Nevertheless, it would have been obvious to manipulate and optimize the amount of cannabidiol and acrylic pressure sensitive adhesive material within the patches of Brooke since Brooke teaches amounts that encompass and overlap with the instant amounts. Further, Brooke teaches it would have been obvious to manipulate the cannabis concentration depending on a patient’s skin permeability. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. 
.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC §112(b) 
Applicant argues that the phrases "wt./wt.", "wt./wt.", "wt/vol." "vol./vol." and definite. Applicant argues that these phrases are currently deleted by amendment.

However, it is noted that none of the above phrases have been deleted. The position taken by the examiner is maintained because the claim is rendered indefinite by the recitation of percentages without an indication if 1-50 % is referred to the acrylic pressure sensitive adhesive or to the polyisobutylene adhesive? Further, what weight or volume applicants are referring to? As the claims are amenable to two or more plausible constructions, applicant is required to amend the claims to more precisely define the metes and bounds of the claimed. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).

Response to Advisory Action dated December 7, 2020 (Terminal Disclaimers)
Applicant argues that the Advisory Action (page 3, lines 19-21) states that, "the filed terminal disclaimers were disapproved because the person who signed the terminal disclaimers is not the applicant, patentee, or an attorney or agent of record." This is basis for disapproval does not reveal the real issue. The real issue is that a Power of Attorney (POA) was never filed. Applicant submitted a Power of Attorney (POA) and all four of the Terminal Disclaimers. According to the Decision 

In response to this argument, it is argued that the terminal disclaimers were filed on 02/05/2021 with filing POA, but before filing the new oath, ADS, and request to update the applicant (under CFR 1.46(C)(2)), that all filed 04/12/2021. Therefore, as stated above, along with the filed § 1.46(c), oath, ADS, and the new power of attorney, another copies of TD(s) is needed, unless TD(s) that are signed by the applicant is filed.

Applicants argue against the case law cited in the advisory action, and argue that these case law are not applicable for current claims and some of them are only applicable for anticipation and not for obviousness.

In response to this argument, it is noted that the case laws are used and applied properly and are applicable for obviousness, as well as anticipation, since obviousness is the epitome of anticipation. 

Claim Rejections - 35 USC §103 (obviousness in view of Brooke reference and Hwang reference)
Limitation of “cannabidiol (CBD)oil”:
Applicant argues that Brooke, Speier and Hwang do not teach or mention cannabidiol oil as instantly claimed.

In response to this argument, it is argued that both Brooke and Speier teach cannabidiol, and cannabidiol is oil in nature as evidenced by the evidentiary reference for Whittle. 
	
Limitation of polyisobutylene (PIB) adhesive:
Applicants argue that Brooke teaches “polyisobutylene/light mineral oil”, and the present claims do not require such a limitation, and this disclosure of Brooke is not a disclosure of polyisobutylene. Applicant argues that the reference lists 13 kinds of adhesives. 

In response to this arguments, it is argued that polyisobutylene (PIB)/light mineral oil taught by the reference is understood by one having ordinary skill in the art as a combination of PIB and mineral oils that are known tackifier for PIB. Brooke further teaches Oppanol which is a PIB adhesive. In any event, the claims’ language does not exclude the presence of mineral oils taught by Brooke. Where selection of one named species from a list of alternatives is all that is required, that species is anticipated. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982). "

Limitation of acrylic pressure sensitive adhesive:
Applicant argues that Brooke does not teach “acrylic pressure sensitive adhesive”, only teaches “acrylic adhesive”. The word “acrylic adhesive” as disclosed by Brooke does not mean “pressure sensitive acrylic adhesive” as claimed by claim 1. 

In response to this argument, applicant’s attention is directed to col.4, lines 36-45, of Brooke wherein the reference teaches “acrylate based pressure sensitive adhesive” which would understood by one having ordinary skill in the art to encompass an acrylic pressure sensitive adhesive. 

Claim Rejections - 35 USC §103 (obviousness in view of combination of Sprier reference, Brooke reference, and Hwang reference)
	Polyisobutylene (PIB) adhesive:	
Applicant repeats the argument regarding Brooke. Applicant further argues that Speier teaches 34 adhesives to select from, and along with the 13 adhesives taught by Brooke, there is 47 adhesives to select from. Hwang teaches PIB within long list of adhesives, making a list of 117 adhesives to choose from. 

In response to this argument, the argument regarding Brooke is hereby repeated. 

Acrylic pressure sensitive adhesive:
Applicant argues that Speier does not teach pressure sensitive acrylic adhesive and does not teach CBD oil.

In response to this argument, it is argued that Speier is relied upon in combination with Brooke that teaches acrylate based pressure sensitive adhesive. One cannot attack the references individually wherein obviousness is based on combination of the references. CBD is an oil in its nature as evidenced by Whittle reference.

Applicant argues that Hwang does not teach CBD oil.
It is argued that Hwang is relied upon for solely teaching the claimed tackifier, and does not need to teach the claims other claims limitation taught by the other references. Hwang satisfies the purpose for which it was applied. 

Applicant repeats the arguments submitted with the final office action mailed 10/19/2020.
Therefore, the position taken by the examiner in the final office action is hereby maintained.  

Finally, it is well established that the claims are given the broadest interpretation In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Non-statutory Double Patenting Rejections
	See the examiner position as set forth above regarding the double patenting rejection and the filed terminal disclaimer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISIS A GHALI/            Primary Examiner, Art Unit 1611                                                                                                                                                                                            /I.G./